Citation Nr: 0524812	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.	Whether new and material evidence to reopen the veteran's 
claim for service connection for bilateral hearing loss has 
been received; and, if so, whether entitlement to service 
connection for bilateral hearing loss is established..

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1970, with an additional period of active duty with the Army 
Reserve from February 1991 to March 1991.  The record also 
reflects periods of inactive duty with the Army Reserve from 
1970 to 1978, and the Army National Guard from 1983 to 1996.     

In a February 1971 decision, the RO denied the veteran's 
original claim of service connection for deafness, claimed as 
affecting both ears.  The veteran was notified of the denial 
of the claim in March 1971, but did not initiate an appeal.    

In a December 2002 rating decision, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss, and for tinnitus.  In March 2003, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in December 2003, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2004.  

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    

As indicated above, the RO denied the claim for service 
connection for bilateral hearing loss on the merits.  
Regardless, given the prior unappealed denial of such a 
claim, the Board has a legal duty, under 38 U.S.C.A. §§ 5108 
and 7105 (West 2002), to consider whether new and material 
evidence to reopen that claim has been received.  That issue 
goes to the Board's jurisdiction to reach the underlying 
claim and to adjudicate it on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
Board's characterization of the matter involving bilateral 
hearing loss as on the title page.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen and the 
underlying issue of service connection for bilateral hearing 
loss, as well as the claim for service connection for 
tinnitus, has been accomplished.

2.	In a February 1971 decision, the RO denied the veteran's 
claim for service connection for hearing loss affecting both 
ears.  Although notified of that decision in March 1971, the 
veteran did not initiate an appeal.

3.	New evidence added to the record since the February 1971 
RO decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hearing loss, and raises a reasonable 
possibility of substantiating the claim.

4.	The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes, as well as 
tinnitus.

5.	The veteran alleges excessive noise exposure during his 
period of active duty service from October 1966 to August 
1970; his military occupational specialty as a field 
artillery officer is consistent with these assertions.  

6.	The record includes an opinion from a November 2002 VA 
audiologist that the veteran's bilateral hearing loss and 
tinnitus are "equally likely as not" due to in-service 
noise exposure; there is no contrary evidence or opinion of 
record. 




CONCLUSIONS OF LAW

1.	 The RO's February 1971 denial of service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.	As evidence added to the record since the RO's February 
1971 denial is new and material, the requirements for 
reopening the veteran's claim for service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 
2002);  38 C.F.R. §3.156(a) (2004).

3.	Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2004).

4.	Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the petition 
to reopen the claim for service connection for bilateral 
hearing loss, as well as the underlying claim for service 
connection for bilateral hearing loss, and the claim for 
service connection for tinnitus, the Board finds that all 
notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.    

II.	Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

As indicated above, in its February 1971 decision, the RO 
denied service connection for deafness, claimed as affecting 
both ears.  Evidence the RO then considered consisted of the 
veteran's service medical records (SMRs), and the report of a 
February 1971 VA examination, with audiometry findings.  The 
RO essentially denied the claim on the basis that there was 
no evidence of post-service hearing loss.  The RO noted that, 
while the report of the veteran's separation examination 
showed mild, high tone hearing loss, the more recent VA 
examination (dated approximately six-months after discharge 
from service) did not reveal any loss of auditory acuity in 
the high frequencies.  Although the RO notified the veteran 
of the denial one month later, he did not initiate an appeal; 
hence, the denial is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in July 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in February 1971).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's February 
1971 denial of service connection consists of a July 2002 
treatment report and February 2005 letter from Dr. B. Goff; 
the report of a November 2002 VA examination; personal 
statements submitted by the veteran, dated in November 2002 
and April 2003; and a transcript of the veteran's June 2005 
Board hearing.    

Specifically, the report of the November 2002 VA examination 
includes audiological findings that establish hearing loss in 
both ears to an extent recognized as a disability, in 
accordance with the provisions of 38 C.F.R. § 3.385, and an 
opinion as to etiology of that disability-neither of were 
shown by the prior record.  The Board finds that the November 
2002 examination report is "new" in the sense that it was 
not previously before agency decision makers, and is not 
cumulative or duplicative of evidence previously of record.  
This evidence is also "material" for purposes of reopening 
the claim for service connection.  As such, the Board finds 
that the above examination report relates to unestablished 
facts necessary to establish the claim-i.e., whether the 
veteran has a current bilateral hearing loss disability, and 
the etiology of such disability-and thus, raises a 
reasonable possibility of substantiating the claim. 

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for bilateral 
hearing loss are met.

III.	Service Connection for Bilateral Hearing Loss and for 
Tinnitus

A.	Background

The veteran's DD-214 reflects that he had active duty service 
in the Air Force from October 1966 to August 1970, and that 
his military occupational specialty was as the commander of a 
field artillery unit.  During this period of active duty, the 
veteran served in the Republic of Vietnam from September 1969 
to August 1970.  He was subsequently recalled to active duty 
as a member of the Army Reserve, from February 1991 to March 
1991.  

Service medical records during the veteran's initial period 
of active duty (from October 1966 to August 1970), include 
the report of a July 1968 medical examination, which reflects 
that on audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
5
10
--
10

(There were no findings with respect to either ear at the 
frequency of 3000 Hertz (Hz).)

On examination again in November 1969, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
5
--
10
LEFT
--
5
5
--
5
(There were no findings with respect to either ear at the 
frequencies of 500 Hz and 3000 Hz.)

The report of the veteran's August 1970 separation 
examination notes that on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
--
--
LEFT
30
10
15
--
30

(The results for the right ear at the frequencies of 3000 and 
4000 Hz, and for the left ear at 3000 Hz, are not legible.)

SMRs from the time period in which the veteran was on 
inactive duty status (with the Army Reserve from 1970 to 
1978, and the Army National Guard from 1983 to 1996), as well 
as his approximate one-month period of recall to active duty 
in 1991, include the report of a May 1983 examination for 
purposes of enlistment in the Army Reserve.  At this time, on 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
25
20
LEFT
0
0
0
5
25

During a routine in-service examination in August 1987, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
35
LEFT
5
10
10
25
50
The veteran's PULHES profile was adjusted from 1 to 2 under 
the category of hearing.  [PULHES is the six categories into 
which a physical profile is divided.  The P stands for 
physical capacity or stamina; the U for upper extremities; 
the L for lower extremities; the H for hearing and ear; the E 
for eyes; and the S stands for psychiatric.  The number 1 
indicates that an individual possesses a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.]

The veteran again underwent examination in March 1991 on 
separation from the Army Reserve.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
40
LEFT
0
0
5
45
45

In addition to the veteran's SMRs, the medical evidence in 
this case includes the report of a February 1971 VA 
examination.  The veteran then complained of a loss of 
hearing, and stated that he would have to concentrate closely 
when people were talking to him.  He also reported a history 
of exposure to heavy gunfire while serving in Vietnam, and 
indicated that during this period of service he flew as an 
observer in helicopters.  The veteran stated that since 
discharge from service, he had experienced difficulty with 
hearing low voices, particularly in a noisy environment. He 
did not report any history of otalgia, otorrhea or otoxin 
exposure.  Physical examination of the ears revealed that the 
canals were clean.  Tympanic membranes were intact and 
mobile.  Rinne was positive bilaterally.  The Weber did not 
lateralize.  There was no complaint of aural tinnitus or 
vertigo.  The nose and sinuses had adequate ventilation, and 
the sinuses were clear.  Examination of the mouth and pharynx 
showed that oral hygiene was good, and the veteran's tonsils 
were surgically absent.  The larynx was normal.  The 
diagnosis was deafness, not found.   

Audiological evaluation conducted in connection with the 
above VA examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10/5
15
--
15
LEFT
5
0
5
--
10

(There were no findings with respect to either ear at the 
frequencies of 500 Hz and 3000 Hz.)

A July 2002 treatment report from Dr. B. Goff notes a 
diagnosis of sensorineural hearing loss, and tinnitus.  The 
results of a recent audiogram were not legible, although the 
physician noted that speech audiometry revealed speech 
recognition ability of 100 percent in the right ear, and of 
96 percent in the left ear.

On VA examination in November 2002, conducted by an 
audiologist, the veteran reported a history of exposure to 
loud aircraft, gunfire, and noise from explosions during his 
service from 1966 to 1970.  He complained that such noise 
exposure had adversely affected his hearing and contributed 
to the development of tinnitus.  The veteran did not report 
any history of early family hearing problems, ear infections, 
or vertigo.  The general examination of the veteran was 
unremarkable.  On authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
50
65
LEFT
15
25
45
60
70

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.

The examiner diagnosed bilateral hearing loss with tinnitus.  
It was noted that the tinnitus was bilateral, constant, and 
moderate in intensity, and secondary to hearing loss.  The 
audiologist also opined that it was "equally likely than 
not" that the veteran's hearing loss and tinnitus were 
secondary to noise trauma in service.  

In the December 2002 rating decision, the RO denied service 
connection for bilateral hearing loss, and for tinnitus; the 
veteran thereafter perfected an appeal of the denial.  In his 
March 2003 NOD, the veteran contended that he underwent 
exposure to an excessive level of noise while serving in 
Korea and Vietnam, where he worked in close proximity to 
artillery guns.  He also indicated that he received similar 
noise exposure while commanding an artillery unit located at 
Fort Lewis, Washington.  

In his February 2005 letter, Dr. B. Goff stated that the 
veteran had a longstanding problem with hearing loss and 
ringing in his ears, which had become worse over time.  He 
indicated that the veteran had a history of some noise 
exposure in the past.  The physician noted that his recent 
examination of the veteran had revealed moderate high 
frequency sloping sensorineural hearing loss, and that this 
represented a deterioration in the veteran's level of 
auditory acuity since his July 2002 audiogram.  Also noted 
was that speech recognition ability had worsened to a level 
of 72 percent in the right ear, and 84 percent in the left 
ear.  The physician further stated that possible causes for 
the veteran's hearing loss were heredity, noise exposure and 
the aging process.  

During the June 2005 Board hearing, the veteran testified 
that during his service in Vietnam, his occupational 
specialty was as a field artillery officer, and that he also 
had another duty assignment as an assistant air officer.  In 
the latter capacity, the veteran stated, he participated in 
daily air reconnaissance missions in which he adjusted 
artillery fire while a passenger aboard military aircraft.  
He indicated that during these daily operations, he was 
exposed to a significant level of loud noise from aircraft 
engines.  According to the veteran, he experienced further 
in-service noise exposure while stationed with artillery 
units located in Korea, and at the Fort Lewis military base.  
The veteran stated that he did not have adequate ear 
protection while serving in proximity to artillery equipment.   

B.	Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.        § 5107(b); see also 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Based upon its review of the competent evidence of record, 
and affording the veteran the benefit of the doubt, the Board 
finds that the criteria for service connection for both 
bilateral hearing loss, and tinnitus, are met.  

Initially, the Board notes that the report of the November 
2002 VA examination include audiometric findings that 
establish bilateral hearing loss disability meeting the 
criteria of 38 C.F.R. § 3.385, and a diagnosis of tinnitus.  
Thus, there is competent evidence of record indicating that 
the veteran currently has both a bilateral hearing loss 
disability and tinnitus.  The Board also finds that, 
resolving all reasonable doubt in the veteran's favor, the 
record presents a medically sound basis for attributing each 
of the currently claimed disabilities to the veteran's active 
military service.  
 
The record reflects the veteran's allegations (in his March 
2003 NOD, and through his hearing testimony) of excessive 
noise exposure during his service in Vietnam while stationed 
in close proximity to artillery equipment at a ground 
location, as well as from operating such equipment aboard 
military aircraft.  He has further contended that he 
experienced continued acoustic trauma during his service in 
Korea and at Fort Lewis, also due to noise from artillery 
fire.  As the veteran's DD-214 indicates a military 
occupational specialty during this time period as a field 
artillery unit commander, and the receipt of numerous Air 
Medals and the Air Craft Crewman Badge, it is plausible that 
the veteran was subjected to direct noise exposure in service 
as the result of artillery fire.  Hence, the Board finds the 
veteran's assertions as to in-service noise exposure to be 
credible.  See Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

Significantly, moreover, there is competent evidence-
specifically, the opinion of a November 2002 VA audiologist, 
to establish that there is, at least as likely as not, a 
medical nexus between the veteran's current bilateral hearing 
loss and tinnitus, and his in-service noise exposure.  The 
Board finds such opinion is persuasive, inasmuch as it is 
consistent with other evidence of record-particularly, the 
veteran's August 1970 separation audiogram (dated immediately 
following the veteran's one-year period of Vietnam service) 
while revealed a significant threshold shift in each ear as 
compared to prior evaluations in service.  The Board also 
points out that there is medical evidence or opinion of 
record that directly contradicts the November 2002 examiner's 
opinion.  While a February 2005 private physician's statement 
identified heredity and the aging process as possible causes 
of the veteran's hearing impairment, the fact remains that 
that physician also specifically identified noise exposure as 
a possible source of hearing loss and tinnitus, and there is 
no indication that the veteran has had any significant noise 
exposure other than during his active service.  

Accordingly, in the present case, there is competent evidence 
that the veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes, and tinnitus, 
likely in-service noise exposure, and competent evidence 
relating each disability to such noise exposure.  On this 
record, and with resolution of all reasonable doubt in the 
veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102, and Gilbert, 1 Vet. App. at 53-56), the Board finds 
that the criteria for service connection for bilateral 
hearing loss, and for tinnitus, are met.


ORDER

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for bilateral 
hearing loss are met.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


